      Case 3:19-cv-08267-GMS Document 37 Filed 08/06/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Angel Osornio,                                     No. CV-19-08267-PCT-GMS
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff’s Motion to Vacate Judgment from April 3,

16   2020 and New Trial 59(b) that Justifies Relief Rule 85 (Doc. 34) and Motion for

17   Expediency Consideration (Doc. 35). The Court has read the Motion and understands
18   Plaintiff to be asking for reconsideration for “dismiss[ing] [Plaintiff’s] case.” (Doc. 34 at

19   1.) The Court’s April 3, 2020 Order did not dismiss Plaintiff’s case; rather, the Court found

20   that Defendant had already been appropriately served and denied Plaintiff’s request for a
21   sum for Defendant’s failure to acknowledge service. To the extent Plaintiff requests

22   monetary relief in this Motion for the failure to acknowledge service, that request is again

23   denied. Plaintiff’s Motion for Expediency Consideration is denied as moot.
24   ///

25   ///

26   ///

27   ///

28
      Case 3:19-cv-08267-GMS Document 37 Filed 08/06/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that Plaintiff’s Motion to Vacate Judgment from
 2   April 3, 2020 and New Trial 59(b) that Justifies Relief Rule 85 (Doc. 34) and Motion for
 3   Expediency Consideration (Doc. 35) are DENIED.
 4         Dated this 6th day of August, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
